Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 23 (lines 2-3) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 23.
In order to provide an initial examination and search the examiner interprets claim 23 as if the word "substantially" was deleted.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tu et al. (U.S. Patent 7,153,299) in view of Daniel et al. (U.S. Patent 6,174,307).

Regarding claims 22, and 25, Tu et al. disclose a fiber catheter comprising:
a channel ("at least one lumen 18 extending between the shaft proximal end 14 and the shaft distal end 13," see col. 10:5-34 and figures 7, and 8A-8C, and alternate/equivalent counterparts in other embodiments (see below)) extending between a proximal end of the fiber catheter and a distal end of the fiber catheter;
a first fiber ("single-mode fiber" 50, see col. 10:5-20, col. 10:35-64 and figures 8B and SC) disposed the channel,
a second fiber ("middle optical fiber" 23A, see col. 10:65 - col. 11 :29 and figures 8B and SC) disposed the channel, 
an actuator ("an ultrasound transducer" in the distal section 12, see col. 12: 15-31 and figure 7 - OR - regarding claim 25 the "modulator 110 includes a piezoelectric mandrel 112. When oscillating voltage is applied to the mandrel 112 from a signal generator 114, it expands and contracts, changing the circumference of its outer diameter 116. By wrapping a fiber grating 118 around the mandrel 112, the expansion and contraction of the mandrel 112 modulates the spectral envelope of the fiber grating 118. The construction of piezoelectric cylinders suitable for mandrel 112" of the incorporation by reference in its entirety of Udd (U.S. Patent 5,627,927), see col. 7:66 - col. 8: 15).
Tu et al. fail to disclose:
a plurality of channels extending between a proximal end of the fiber catheter and a distal end of the fiber catheter;
the first fiber disposed in a first channel of the plurality of channels; and
the second fiber disposed in a second channel of the plurality of channels.
However, like Tu et al., Daniel et al. disclose a fiber catheter having diagnostic fiber ("internal fiber" 132, see col. 8:57 - col. 9:7 and figures lA and lB), a treatment fiber ("internal laser energy optical fiber element" 510, see col. 8:57 - col. 9:7 and figures lA and lB), and ultrasound transmitters ("ultrasound transmitter," see col. 15:36-57) and teach providing the fiber catheter with separate lumens or channels for each fiber optic in a known and workable manner.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Tu et al., as taught by Daniel et al., to provide the fiber catheter with separate lumens or channels for each fiber optic in a known and workable manner.
The recitations that 1) "the first fiber is configured to deliver a diagnostic light from a diagnostic light source to a treatment site," 2) "the second fiber is configured to deliver a laser energy from a laser source to the treatment site," and 3) the "actuator is to vibrate a distal end of the first fiber within the first channel" are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference ( or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 23, Tu et al. disclose the claimed invention, see figures 7, 8B, and SC.

Regarding claim 24, Tu et al. disclose the claimed invention. Claim 24 recites a recitation of 1) intended use, 2) language directed to how the device/element is intended
to be employed and/or 3) a functional limitation. A recitation of intended use of the
claimed invention must be evaluated to determine whether the recited purpose or
intended use results in a structural difference ( or, in the case of process claims,
manipulative difference) between the claimed invention and the prior art. If so, the
recitation serves to limit the claim. However, if a prior art structure is capable of
performing the intended use as recited in the preamble, then it meets the claim. A
recitation with respect to the manner in which an apparatus is intended to be employed
does not impose any structural limitation upon the claimed apparatus which differentiates
it from a prior art reference disclosing the structural limitations of the claim. In re
Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177
USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA

Regarding claim 26, Tu et al. disclose the claimed invention, see fibers 50, 60, 70, and
80 figures 7, 8B, and SC.

Regarding claim 27, Tu et al. disclose the optical component (comprising "focusing/collimating lens 95" and "a diffraction grating 96," see col. 9:30-51 and figure
7). The recitation of "the optical component being configured to couple the first fiber to
the diagnostic light source and the second fiber to the laser source" is a recitation of 1)
intended use, 2) language directed to how the device/element is intended to be employed
and/or 3) a functional limitation. A recitation of intended use of the claimed invention
must be evaluated to determine whether the recited purpose or intended use results in a
structural difference ( or, in the case of process claims, manipulative difference) between
the claimed invention and the prior art. If so, the recitation serves to limit the claim.
However, if a prior art structure is capable of performing the intended use as recited in
the preamble, then it meets the claim. A recitation with respect to the manner in which
an apparatus is intended to be employed does not impose any structural limitation upon
the claimed apparatus which differentiates it from a prior art reference disclosing the
structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA
1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder,
436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235
(CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham,
2 USPQ2d 164 7 (BdPatApp & Inter 1987). It is well established that a recitation with
respect to the manner in which an apparatus is intended to be employed, i.e., a functional
limitation, does not impose any structural limitation upon the claimed apparatus which
differentiates it from a prior art reference disclosing the structural limitations of the
claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370
F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function
described in a functional limitation, such functional limitation does not define the
claimed apparatus over such prior art reference, regardless of whether the prior art
reference explicitly discusses such capacity for performing the recited function. In re
Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason
to believe that such functional limitation may be an inherent characteristic of the prior art
reference, Applicant is required to prove that the subject matter shown in the prior art
reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15
USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138
(Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). It
should be noted claim 27 is NOT positively reciting 1) a "diagnostic light source" and/or
2) a "laser source."


Response to Arguments

Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
First, regarding Applicant’s traversal of the 112 rejection on page 6 of 9, Applicant asserts:
Accordingly, Applicant respectfully submits that a person of ordinary skill in the
art would readily understand, based upon the Specification, what is meant by
substantially parallel and substantially perpendicular.
Because a person of ordinary skill in the art would readily appreciate the scope of
the claimed invention, Applicant respectfully submits that these claims are not indefinite.
Therefore, Applicant respectfully request withdrawal of the 35 U.S.C. § l 12(b) rejection
of claim 23.

The examiner simply disagrees and restates the term “substantially” in claim 23 (lines 2-3) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 23. In order to provide an initial examination and search the examiner interprets claim 23 as if the word "substantially" was deleted.
	Secondly, on page 7 of 9, 3rd full paragraph, Applicant asserts
As a first matter, Applicant disagrees that Tu teaches a plurality of channels with
a first fiber disposed in a first channel and a second fiber disposed in a second channel.
At best Tu teaches "at least one lumen 18" (see Tu, Col. 10, Ln. 15). However, Tu ever
only refers to a single lumen 18 and does not depict or describe fibers disposed in
different lumens. Thus, Tu does not teach "a first fiber disposed in a first channel of the
plurality of channels" and "a second fiber disposed in a second channel of the plurality of
channels" ( emphasis added).

As the above rejection makes clear Tu et al. clearly discloses a channel or “lumen 18 extending between the shaft proximal end 14 and the shaft distal end 13” and also disclose a first fiber  ("single-mode fiber" 50, see col. 10:5-20, col. 10:35-64 and figures 8B and SC) disposed the channel and a second fiber ("middle optical fiber" 23A, see col. 10:65 - col. 11 :29 and figures 8B and SC) disposed the channel.  This is not debatable since Tu et al. clearly disclose this.  What Tu et al. do not disclose is 1) a plurality of channels extending between a proximal end of the fiber catheter and a distal end of the fiber catheter; 2) the first fiber disposed in a first channel of the plurality of channels; and 3) the second fiber disposed in a second channel of the plurality of channels. This is the reason for the need of the secondary teaching reference in the form of Daniel et al. (U.S. Patent 6,174,307) and the 103-obviousness rejection. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here, like Tu et al., Daniel et al. disclose a fiber catheter having diagnostic fiber ("internal fiber" 132, see col. 8:57 - col. 9:7 and figures lA and lB), a treatment fiber ("internal laser energy optical fiber element" 510, see col. 8:57 - col. 9:7 and figures lA and lB), and ultrasound transmitters ("ultrasound transmitter," see col. 15:36-57) and teach providing the fiber catheter with separate lumens or channels for each fiber optic in a known and workable manner.
	Thirdly, on page 7 of 9, 4th full paragraph, Applicant asserts:
Tu does not teach "an actuator configured to vibrate a distal end of the first fiber within the first channel" ( emphasis added).

As  a primary response it should be noted the rejection makes clear the recitation of the "actuator is to vibrate a distal end of the first fiber within the first channel" are recitations of 1)
intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference ( or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be
employed does not impose any structural limitation upon the claimed apparatus which
differentiates it from a prior art reference disclosing the structural limitations of the
claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush,
477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168
USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);
In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d
1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to
the manner in which an apparatus is intended to be employed, i.e., a functional
limitation, does not impose any structural limitation upon the claimed apparatus
which differentiates it from a prior art reference disclosing the structural limitations
of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re
Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136
USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of
performing the function described in a functional limitation, such functional
limitation does not define the claimed apparatus over such prior art reference,
regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA
1971). In addition, where there is reason to believe that such functional limitation
may be an inherent characteristic of the prior art reference, Applicant is required to
prove that the subject matter shown in the prior art reference does not possess the
characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir.
1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re
Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
	As a secondary issue and more importantly, Tu et al. disclose an ultrasound transducer in the form of a piezoelectric transducer. These types of transducers emit ultrasound energy which is a mechanical vibrating energy.  This vibrating mechanical energy inherently vibrates the first fiber (albeit in an undefined manner and/or a small manner).  The first fiber is disposed within the first channel (via the 103 rejection), and therefore the actuator in the form of an ultrasound transducer vibrates the first fiber in the first fiber. QED.
	Finally, with respect to Applicant’s arguments with respect to the Daniel et al. on page 8 of 9, last paragraph, Applicant asserts:
Accordingly, Tu does not teach all elements of claim 22 and furthermore the device of Tu cannot be reconfigured to correspond to the element of claim 22. Daniel does not remedy the deficiencies of Tu.

The examiner strongly disagrees. As noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here, like Tu et al., Daniel et al. disclose a fiber catheter having diagnostic fiber ("internal fiber" 132, see col. 8:57 - col. 9:7 and figures lA and lB), a treatment fiber ("internal laser energy optical fiber element" 510, see col. 8:57 - col. 9:7 and figures lA and lB), and ultrasound transmitters ("ultrasound transmitter," see col. 15:36-57) and teach providing the fiber catheter with separate lumens or channels for each fiber optic in a known and workable manner.

Accordingly, this action is made FINAL.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792